UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3418 CALVERT CASH RESERVES (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Six months ended March 31, 2011 Item 1. Report to Stockholders. INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies will be renamed as indicated: Current Company Name Company Name on 4/30/11 Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Company, Inc. Calvert Investment Management, Inc. Investment advisor to the Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Inc. Principal underwriter and distributor for the Calvert Funds Calvert Administrative Services Company Calvert Investment Administrative Services, Inc. Administrative services provider for the Calvert Funds Calvert Shareholder Services, Inc. Calvert Investment Services, Inc. Shareholder servicing provider for the Calvert Funds Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If youre new to online account access, click on Login/Register to open an online account. Once youre in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Dear Shareholders: I nvestment P erformance For the six-month period ended March 31, 2011, Calvert Cash Reserves Institutional Prime Money Market Fund returned 0.02%. Its benchmark index, the Lipper Institutional Money Market Funds Average, returned 0.03% for the same period. I nvestment c lImate The six-month reporting period was characterized by four clear phases in interest-rate movements. The first was a steady and strong upward movement in interest rates. The 10-year Treasury yield increased from 2.33% in early October to 3.57% by mid-December. The Federal Reserves (Fed) announcement of new Treasury purchases in November did little to slow the advance as economic data improved. In December, many analysts raised their forecasts for economic growth, and stocks rallied as a larger-than-expected fiscal stimulus package was passed. The second phase featured a fairly quiet trading range. During phase three, from early to mid-February, yields rose as the unemployment rate fell sharply, boosting confidence in the economy and triggering a rally in stocks. The 10-year Treasury yield peaked at 3.74%. In the final phase, yields began to fall as turmoil in the Middle East pushed up the price of oil and raised doubts about the strength of the young economic expansion. Volatility increased in global financial markets. Doubt, uncertainty, and volatility were amplified by the terrible March 11 earthquake and tsunami in Japan. Treasury yields continued to fall, with the 10-year yield bottoming at 3.14% a few days after the disaster. After the shock wore off, stocks regained their footing and Treasury yields recovered some ground. The 10-year Treasury yield ended the reporting period near 3.5%, which was close to the middle of the range over the full reporting period. 1 During the reporting period, we estimate that the U.S. economy grew at an annualized rate of 3.3%. 2 This is very near the 50-year average growth rate, but remains below the rate seen, at a similar point in the business cycle, after prior deep recessions in the post-WWII era. The core consumer price inflation (CPI) rate increased from 0.6% to 1.1% during the reporting period, 3 so the Feds concern about unwanted disinflation abated. While the inflation rate was trending up, the level of both core and headline inflation rates remained below long-run averages. Market expectations for inflation in coming years increased to a level more in line with long-term averages. o utlook The U.S. economy continues to recover from severe financial crisis. Deleveraging in household and financial sectors continues, suggesting moderate, not heated, growth and consumer price inflation. We believe monetary policy should remain easy in coming quarters while federal, state, and local fiscal stimuli continue to recede or contract. The impact from the long stretch of extraordinarily easy Fed policy, with its near-zero percent short-term interest rates and government bond purchases, is clear in the higher prices of stocks, bonds, and commodities, but not in consumer price indices. Once again, events external to the United States created more uncertainty about the outlook for U.S. growth, inflation, and monetary policy. In addition to geopolitical tensions in the Middle East and natural disaster in Japan, deepening eurozone debt troubles have put Portugal on the brink of a bailout from the European Union/International Monetary Fund rescue facility. If the country does require a financial rescue package, Portugal would become the third eurozone member to receive a bailout. The rescue facility can accommodate Greece, Ireland, and Portugal but a debt crisis in Spain would disrupt financial markets worldwide. The Spanish governments interest rates, while elevated, are not near crisis levels. Spain will remain under pressure, however, and has the potential to unnerve investors from time to time. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND SEMI-ANNUAL REPORT (UNAUDITED) 1 www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND SEMI-ANNUAL REPORT (UNAUDITED) 2 SHAREHOLDER EXPENSE EXAMPLE As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2010 to March 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect transactional costs if any. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. BEGINNING ENDING ACCOUNT EXPENSES PAID ACCOUNT VALUE VALUE DURING PERIOD* 10/1/10 3/31/11 10/1/10 - 3/31/11 Actual $ 1,000.00 $ 1,000.20 $ 1.90 Hypothetical $ 1,000.00 $ 1,023.03 $ 1.92 (5% return per year before expenses) * Expenses are equal to the Funds annualized expense ratio of 0.38%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND SEMI-ANNUAL REPORT (UNAUDITED) 3 STATEMENT OF NET ASSETS MARCH 31, 2011 P RINCIPAL M UNICIPAL O BLIGATIONS - 5.0% A MOUNT V ALUE Idaho State Tax Anticipation Notes, 2.00%, 6/30/11 $ 2,250,000 $ 2,258,784 Philadelphia Pennsylvania GO Notes, 2.00%, 6/30/11 1,615,000 1,620,141 South Carolina State Public Service Authority Revenue Bonds, 0.505%, 7/15/11 (r) 3,000,000 3,000,000 Wisconsin State Tax Anticipation Notes, 2.00%, 6/15/11 2,500,000 2,507,715 Total Municipal Obligations (Cost $9,386,640) 9,386,640 V ARIABLE R ATE D EMAND N OTES - 83.1% Albany New York IDA Civic Facilities Revenue: 0.36%, 5/1/27, LOC: Bank of America (r) 2,110,000 2,110,000 0.87%, 5/1/27, LOC: Bank of America (r) 485,000 485,000 Alexandria Virginia IDA Revenue, 0.25%, 10/1/30, LOC: Branch Bank & Trust (r) 4,300,000 4,300,000 Allegheny County Pennsylvania Hospital Development Authority Revenue, 0.27%, 7/15/28, CEI: Fannie Mae (r) 835,000 835,000 Allen County Ohio Hospital Facilities Revenue, 0.21%, 6/1/34, LOC: Bank of Nova Scotia (r) 1,500,000 1,500,000 Athens-Clarke County Georgia Unified Government Development Authority Revenue, 0.41%, 9/1/31, LOC: SunTrust Bank (r) 700,000 700,000 Bayfront Regional Development Corp., 0.27%, 11/1/27, LOC: PNC Bank (r) 300,000 300,000 Birmingham Alabama Industrial Development Board Revenue, 0.48%, 5/1/29, LOC: Renasant Bank, C/LOC: FHLB (r) 970,000 970,000 Bochasanwais Shree Akshar Purushottam Swaminarayan Sanstha, Inc., 0.35%, 6/1/22, LOC: Comerica Bank (r) 1,210,000 1,210,000 Butler County Alabama IDA Revenue, 0.95%, 3/1/12, LOC: Whitney National Bank, C/LOC: FHLB (r) 155,000 155,000 California State Housing Finance Agency Revenue, 0.22%, 8/1/33, CEI: Fannie Mae & Freddie Mac (r) 2,070,000 2,070,000 California Statewide Communities Development Authority MFH Revenue, 0.36%, 8/1/32, LOC: U.S. Bank (r) 440,000 440,000 Chelsea Michigan Economic Development Corp. LO Revenue, 0.27%, 10/1/36, LOC: Comerica Bank (r) 1,965,000 1,965,000 CIDC-Hudson House LLC New York Revenue, 0.80%, 12/1/34, LOC: Hudson River Bank & Trust, C/LOC: FHLB (r) 1,415,000 1,415,000 Colorado State HFA Revenue: Hamptons Apts. Project, 0.21%, 10/15/16, CEI: Fannie Mae (r) 2,500,000 2,500,000 Silver Apts. Project, 0.21%, 10/15/16, CEI: Fannie Mae (r) 1,200,000 1,200,000 Congress/Commons LLC, 0.34%, 12/1/50, LOC: First Chicago Bank & Trust, C/LOC: FHLB (r) 4,165,000 4,165,000 District of Columbia Housing Finance Agency MFH Revenue, 0.25%, 11/1/38, CEI: Freddie Mac (r) 220,000 220,000 District of Columbia Revenue, 0.27%, 4/1/38, LOC: PNC Bank (r) 2,190,000 2,190,000 Franklin County Ohio Health Care Revenue, 0.24%, 11/1/34, LOC: PNC Bank (r) 3,000,000 3,000,000 Haskell Capital Partners Ltd., 0.31%, 9/1/20, LOC: Branch Bank & Trust (r) 1,510,000 1,510,000 Hayward California Revenue, 0.95%, 5/1/12, CEI: Freddie Mac (r) 185,000 185,000 HFDC of Central Texas, Inc. Retirement Facilities Revenue, 0.45%, 11/1/38, LOC: Sovereign Bank, C/LOC: Banco Santander (r) 4,455,000 4,455,000 Hills City Iowa Health Facilities Revenue, 0.21%, 8/1/35, LOC: U.S. Bank (r) 1,000,000 1,000,000 Illinois State Development Finance Authority Revenue, 0.27%, 6/1/19, LOC: Northern Trust Co. (r) 1,700,000 1,700,000 Illinois State Finance Authority Revenue, 0.30%, 5/15/31, LOC: Sovereign Bank, C/LOC: Banco Santander (r) 905,000 905,000 www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND SEMI-ANNUAL REPORT (UNAUDITED) 4 P RINCIPAL V ARIABLE R ATE D EMAND N OTES - C
